UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1364


In re: ROBERT MEJIA,

                    Petitioner.



              On Petition for Writ of Mandamus. (8:10-cr-00523-DKC-1)


Submitted: July 26, 2018                                          Decided: July 30, 2018


Before GREGORY, Chief Judge, FLOYD, Circuit Judge, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Robert Mejia, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Robert Mejia petitions for a writ of mandamus, alleging the district court has

unduly delayed acting on his 28 U.S.C. § 2255 (2012) motion. He seeks an order from

this court directing the district court to act. Our review of the district court’s docket

reveals that the district court denied Mejia’s § 2255 motion on June 5, 2018.

Accordingly, because the district court has recently decided Mejia’s case, we deny the

mandamus petition as moot. We grant leave to proceed in forma pauperis. We dispense

with oral argument because the facts and legal contentions are adequately presented in

the materials before this court and argument would not aid the decisional process.



                                                                     PETITION DENIED




                                            2